internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br 06-plr-165603-01 date date legend corp corp corp state a area a b c d e f g busine sec_1 busine sec_2 busine sec_3 busine sec_4 busine sec_5 business a b c d e f g h i plr-165603-01 j date date period dear this letter is in reply to your letters dated date date date and date corp a state a corporation is a diversified company with many active businesses serving a variety of industries for over a years corp members own more than b percent of the single class of corp stock tax exempt_organizations own the remaining stock corp directly engages in numerous active businesses corp has directly engaged in busine sec_2 busine sec_3 busine sec_4 and busine sec_5 for more than five years these five-year active businesses directly operated by corp constitute well in excess of five percent of corp 1’s net and gross assets and will comprise more than five percent after the transaction described below recently corp sold busine sec_1 a directly conducted five-year business the distribution of the proceeds of the sale of busine sec_1 is the subject of this ruling_request corp also engages in businesses that it conducted for less than five years within the past five years corp acquired all of the stock of corp a corporation that engages in business before the sale described below corp conducted the business associated with busine sec_1 corp started busine sec_1 in period busine sec_1 owned and actively managed over c acres of a properties in area busine sec_1 was a separate and active business it generated income and incurred expenses and it had its own management separate and distinct from corp 1’s other business operations also busine sec_1 had its own office equipment and employees that performed various direct business functions such as sales management negotiation of a lease agreements land security and surveying management and control of b and investigation of the purchase sale of various a properties for cost efficiency purposes corp 1’s d sector and corporate offices performed certain administrative functions of busine sec_1 busine sec_1 was separately accounted for with its own separate internally prepared financial statements on date closing date corp sold a percent of busine sec_1 to corp an unrelated purchaser this sale constituted a sale of the e and f of the real_estate attributable to busine sec_1 as well as a sale of g h and i the purchaser also hired the employees of busine sec_1 the transaction was an asset sale for d in cash corp immediately invested the proceeds on a temporary basis in a segregated account in order to preserve the funds received plr-165603-01 upon receipt of a favorable ruling from the service corp 1’s board_of directors will approve and adopt a plan of partial_liquidation providing for the distribution of the net_proceeds attributable to the sale of the busine sec_1 in the same or the next succeeding tax_year pursuant to the plan of partial_liquidation corp will distribute all of the net_proceeds after expenses and taxes attributable to busine sec_1 pro_rata to the corp shareholders the proposed distribution corp estimates the amount of the proposed distribution to be e corp has not used any of the cash from the sale of the busine sec_1 in any manner except that corp has placed the cash in an identified and segregated separate investment custodial_account as managed by a financial adviser corp will not distribute any assets representing income earned on this account pursuant to the plan of partial_liquidation no substituted assets will be distributed there is no plan or intention to completely liquidate corp as of date corp has f stock_options outstanding these options have been issued to one employee of corp as of date g of these options can be exercised by the employee none of these options have been exercised by the employee the following representations have been made in connection with the proposed transaction a b c d e throughout the five-year period prior to date corp was engaged in many different active businesses serving a variety of industries busine sec_1 was a separate active business and a division of corp busine sec_1 as well as corp 1’s other businesses which corp will continue after the proposed distribution will each qualify as a five-year trade_or_business the sales proceeds to be distributed are proceeds from the sale of business_assets that corp actively used in the busine sec_1 and are not attributable to an expansion reserve a mere business decline or a mere decrease in working_capital none of the sales proceeds are proceeds from the sale of assets that directly or indirectly are or were idle passive or investment_assets the proposed distribution will be consummated during the taxable_year in which the plan of partial_liquidation is adopted or in the succeeding taxable_year following the proposed distribution corp will not retain any portion of the sales proceeds attributable to busine sec_1 all distributions to corp shareholders in the proposed distribution will be made with cash coming solely from the proceeds of the sale of busine sec_1 corp has not used any of the cash that it will distribute pursuant to the proposed distribution in any manner except that corp placed the cash in identified and segregated liquid short-term investments corp plr-165603-01 f g h i j k will not distribute any assets representing income earned on these accounts pursuant to the proposed distribution corp has not used any of the proceeds from the sale of busine sec_1 in any of its remaining business activities corp will not distribute any substituted assets corp will distribute proceeds pro_rata to the corp shareholders although corp shareholders will not surrender any corp shares in the proposed distribution each shareholder will compute gain_or_loss on a deemed redemption under the principles set forth in revrul_77_245 c b there are no declared but unpaid dividends on the stock to be redeemed by corp there is no plan or intention to completely liquidate corp corp has no plan or intention to reenter busine sec_1 or to expand its continuing business operations other than through normal internal growth except that it is actively negotiating the acquisition of companies involved in business activities unrelated to those of busine sec_1 corp shareholders have no plan or intention to reinvest any of the amount distributed in the proposed distribution transaction in corp the proposed distribution will not be preceded or followed by the reincorporation or transfer of such cash to a recipient corporation where persons holding more than percent in value of the stock of corp also hold more than percent in value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 l none of the amounts distributed by corp in the proposed distribution will be received by a corp shareholder as a debtor creditor employee or in some capacity other than that of a corp shareholder m corp will adjust the terms of its outstanding options to eliminate the dilutive effect on the value of these options caused by distributing assets in a partial_liquidation without actually redeeming shares of corp stock based solely on the information submitted and on the representations set fourth above we hold as follows a the distribution of the net_proceeds from the sale of busine sec_1 will be treated as a distribution in partial_liquidation under sec_302 of the code provided such distribution is made in the taxable_year in which the plr-165603-01 b c d e plan is adopted or in the next succeeding year sec_1_346-1 of the income_tax regulations the maximum amount considered to be distributed in the partial_liquidation with respect to the sale of busine sec_1 equals the sales proceeds received by corp relating to busine sec_1 reduced by all the liabilities including taxes and expenses of corp incurred in connection with the sale and the proposed distribution this amount will not include any earned or accrued investment earnings on the sales proceeds see revrul_60_232 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 1976_2_cb_100 if the amount distributed to the corp shareholders in the proposed transaction exceeds the maximum amount considered distributed in the partial_liquidation see ruling b above each shareholder of corp or each person considered to hold corp stock under sec_302 as relevant will be treated as receiving the same ratio of that maximum amount and any excess such excess_distribution will be treated as a distribution_of_property under sec_301 and sec_316 in the case of non-corporate shareholders distributions made pursuant to the plan of partial_liquidation to the extent indicated in ruling b above will be treated as is in full payment for the stock constructively redeemed sec_302 such shareholders will recognize gain_or_loss to the extent of the difference between the amount distributed in partial_liquidation and the adjusted_basis of the shares deemed surrendered as provided in ruling e below in exchange therefore provided that the stock is a capital_asset in the hands of the exchanging shareholder and that sec_341 relating to collapsible_corporations is not applicable gain_or_loss if any will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code for purposes of rulings a and d above the number of shares that will be considered to have been redeemed regardless of the number of shares actually surrendered for the purposes of determining gain_or_loss will be determined in accordance with the principles set fourth in revrul_77_245 c b to the extent that the fair_market_value of the distributions in partial_liquidation received by a shareholder exceeds the fair_market_value of the corp stock deemed surrendered in exchange therefor the additional shares considered redeemed pursuant to revrul_77_245 will be determined in accordance with the principles set forth in revrul_68_348 c b and revrul_85_48 85_1_cb_126 f corp will recognize no gain_or_loss on the distribution of cash in partial_liquidation sec_311 plr-165603-01 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for the ruling verification of the factual information representations and other data may be required as part of the audit process sincerely yours steven hankin senior technician reviewer branch office of associate chief_counsel corporate
